UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6424



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BOBBY LYNN COOPER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen M. Williams, Senior District
Judge. (CR-90-49, CA-96-82-R/B)


Submitted:   September 25, 1997           Decided:   October 8, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Lynn Cooper, Appellant Pro Se. Julie C. Dudley, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion filed under 28 U.S.C. § 2255 (1994) (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. United States v. Cooper, Nos. CR-90-49; CA-96-82-R/B (W.D.
Va. Mar. 6, 1997). See Lindh v. Murphy, 521 U.S. ___, 1997 WL
338568 (U.S. June 23, 1997) (No. 96-6298). Appellant's motion for

discovery and expansion of the record is hereby denied. We dispense

with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2